NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT
                            ___________

                                No. 13-3628
                                ___________

                              MARIO GAUSE,
                                       Appellant

                                      v.

  FALON HAILE, Individual Capacity; ROBIN SCHWARTZ, Individual Capacity;
   RICARDO JACKSON, Individual Capacity; WILLIAM STEWART, Individual
Capacity; SALVATORE ADAMO, Individual Capacity; MICHAEL WENEROWICZ,
           Individual Capacity; TOM ROWLANDS, Individual Capacity;
GERALD GALINSKI, Individual Capacity; ROBERT DURISON, Individual Capacity;
                  CHRISTOPHER THOMAS, Individual Capacity

                  ____________________________________

                On Appeal from the United States District Court
                    for the Eastern District of Pennsylvania
                    (D.C. Civil Action No. 2-12-cv-01961)
                District Judge: Honorable Eduardo C. Robreno
                 ____________________________________

                Submitted Pursuant to Third Circuit LAR 34.1(a)
                               March 18, 2014

         Before: AMBRO, SHWARTZ AND NYGAARD, Circuit Judges

                            (Filed: March 21, 2014)
                                 ___________

                                 OPINION
                                ___________
PER CURIAM

       Mario Gause appeals pro se from the District Court’s order dismissing his civil

rights complaint. We will affirm.

                                             I.

       In 1993, the Philadelphia County Court of Common Pleas convicted Mario Gause

of rape and related charges. He eventually received a sentence of 9 to 18 years’

imprisonment and was released from incarceration in February 2012.

       In April 2013, Gause filed a complaint in the District Court for the Eastern District

of Pennsylvania, pursuant to 42 U.S.C. § 1983, alleging various civil rights violations in

relation to his trial, conviction, and confinement. In the complaint, Gause claimed that:

(1) Judge Ricardo Jackson, of the Court of Common Pleas, was biased against him; (2)

William Stewart and Salvatore Adamo, his trial and appellate attorneys, respectively,

were ineffective; (3) Robin Schwartz, of the Philadelphia District Attorney’s office,

knowingly relied on false testimony; (4) Falon Haile, the victim, provided false testimony

and defamed him; and (5) Michael Wenerowicz, Tom Rowlands, Gerald Galinski, Bob

Durison, and Christopher Thomas, employees of the Pennsylvania Department of

Corrections, detained him in prison beyond his term of incarceration. He alleged that he

has consequently suffered cruel and unusual punishment and continuous injury in

violation of the 5th, 6th, 8th, and 14th Amendments.

       The District Judge reviewed Gause’s complaint under the screening provisions of

28 U.S.C. § 1915(e)(2)(B). He determined that Schwartz and Jackson were immune from


                                             2
suit under § 1983, and that Haile, Stewart, and Adamo were not proper defendants in a

§ 1983 action because they were not state actors. The District Judge also determined that

Haile was absolutely immune from any tort claims arising from her testimony, and that

the statute of limitations had run on Gause’s defamation and malicious prosecution

claims against her. Accordingly, the District Judge dismissed, sua sponte, the claims

against those five defendants. The remaining five defendants then moved to dismiss

Gause’s complaint under the favorable termination rule of Heck v. Humphrey, 512 U.S.
477 (1994). After concluding that Heck precluded Gause from seeking damages related

to his conviction and confinement, the District Judge dismissed the complaint. Gause

timely appealed.

                                               II.

       We have appellate jurisdiction pursuant to 28 U.S.C. § 1291, and exercise plenary

review over the District Court’s dismissal of Gause’s complaint. See Tourscher v.

McCullough, 184 F.3d 236, 240 (3d Cir. 1999). A federal court may properly dismiss an

action sua sponte under the screening provisions of § 1915(e)(2)(B) if “the action is

frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks

monetary relief from a defendant who is immune from such relief.” Ball v. Famiglio, 726
F.3d 448, 452 (3d Cir. 2013) (internal quotation marks omitted). To survive a motion to

dismiss, a plaintiff must “state a claim to relief that is plausible on its face.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007). The complaint must contain “factual

content that allows the court to draw the reasonable inference that the defendant[s are]


                                               3
liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing

Twombly, 550 U.S. at 556). In conducting our review, we liberally construe Gause’s pro

se filings. See Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir. 2011).

                                                             III.

        The District Court dismissed, sua sponte, Gause’s claims against Haile, Schwartz,

Jackson, Stewart, and Adamo. As the District Court correctly determined, Jackson,

Schwartz, and Haile are immune from suit for their roles as judge, prosecutor, and

witness, respectively. “A judicial officer in the performance of his duties has absolute

immunity from suit and will not be liable for his judicial acts.” Azubuko v. Royal, 443
F.3d 302, 303 (3d Cir. 2006). Similarly, a prosecutor is immune from damages in a

§ 1983 action for her initiation of a prosecution and presentation of a state’s case. Imbler

v. Pachtman, 424 U.S. 409, 430 (1976). Witnesses, too, are immune from § 1983

damages “based upon their testimony.” Hughes v. Long, 242 F.3d 121, 125 (3d Cir.

2001). Nowhere in the complaint or accompanying motion did Gause allege any actions

by Jackson outside of his role as a trial judge. Gause’s claims against Schwartz revolve

around her role in prosecuting him on behalf of the Commonwealth. His claims against

Haile all stem from her testimony against him. Accordingly, the District Court properly

concluded that Jackson, Schwartz, and Haile are immune from Gause’s suit.1 See id.

        Nor did Gause’s complaint state a claim against Public Defenders Stewart and

Adamo, for they were not state actors for purposes of § 1983. See Polk Cnty. v. Dodson,

1
  To the extent that Gause sought to sue Haile for malicious prosecution, he cannot sustain his burden of showing
that the criminal proceeding ended in his favor. See McKenna v. City of Phila., 582 F.3d 447, 461 (3d Cir. 2009).

                                                         4
454 U.S. 312, 325 (1981) (“[A] public defender does not act under color of state law

when performing a lawyer’s traditional functions as counsel to a defendant in a criminal

proceeding.”).

       The District Court also properly granted the remaining defendants’ motion to

dismiss. Gause claimed that Wenerowicz, Rowlands, Galinski, Durison, and Thomas

failed to credit Gause with the time he was incarcerated between his vacated, initial

sentence, and his re-imposed sentence, thus resulting in an unlawfully long period of

detention. However, a ruling that Gause was held in excess of the maximum sentence

would necessarily imply the invalidity of his “confinement or its duration,” and would

therefore violate Heck. See Muhammad v. Close, 540 U.S. 749, 751 (2004) (stating that

Heck bars § 1983 claims that implicitly question the validity of a conviction or the

duration of a sentence). Further, despite his repeated attempts to collaterally challenge

his conviction and sentence in both state and federal courts, his sentence has never been

overturned, expunged, or declared invalid. See Heck, 512 U.S. at 486-87; see also

Williams v. Consovoy, 453 F.3d 173, 177-78 (3d Cir. 2006) (rejecting a plaintiff’s

argument that because habeas relief was no longer available to him, he should be able to

maintain a § 1983 action for false imprisonment). Gause is therefore barred from

pursuing this claim in a § 1983 action. See id.




                                             5